Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed 03/21/2021 is a continuation of 16572558, filed 09/16/2019.  16572558 is a continuation of 16068365, filed 07/06/2018. 16068365 is a national stage entry of PCT/US2017/013576, international Filing Date: 01/13/2017. PCT/US2017/013576 claims priority from provisional application 62279368, filed 01/15/2016. The provisional appl. doesn’t provide support to the claim limitations of organic bases selected from arginine, lysine, glycine, and histidine; and a pH range from about 7.2-8.2. The effective filing and priority date of the claims is therefore 1/13/17. 

Status of Claims and Response to Restriction Requirement
Claims 1-3, 11-12, 16-17, 34-35, 41-42, 44-45, 57-62 are pending as of the response filed on 11/3/22. Claims 4-10, 13-15, 18-33, 36-40, 43, and 46-56 have been canceled. 
Applicant’s election without traverse of invention I, claims 1, 11-12, 16-17, 34-35, and 57-62; and the species arginine, lysine, glycine, and histidine as organic bases in the reply filed on 11/3/22 is acknowledged. The restriction is made final.
Claims 2-3, 41-42, and 44-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/22. 
Claims 1, 11-12, 16-17, 34-35, and 57-62 were examined and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 58 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 11 and 58 depend from claim 1 and recites the organic base to be selected from glycine, lysine, histidine, and arginine, however, claim 1 already recites the organic base to be selected from this same group.  Claims 11 and 58 therefore don’t further limit the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 11-12, 16, 34-35, and 57-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et. al., CN 104414977 A, publ. 3/18/2015. Li was published in Chinese; for convenience, an English translation of this publication will be referred to for discussion.
The claims are drawn to a composition for injection comprising artesunate dissolved in an organic base buffer solution, wherein the composition has a pH value from about 7.2-8.2; wherein the organic base is selected from arginine, lysine, glycine, and histidine; and wherein the concentration of artesunate is in the range from about 0.01-20% by w/v. 
Li teaches a medicine preparation comprising artesunate and L-arginine (p. 1, technical field para). Li teaches artesunate as currently the most effective drug for treating cerebral malaria and chloroquine resistant malaria, however, it is only slightly water soluble (p. 1, Background technique para-p. 2, top 2 para). Li teaches arginine is a commonly used pharmaceutical excipient that is used to adjust pH and to solubilize drugs to render them suitable for injection (p. 2, last para). Li teaches preparing a medicine preparation comprising suspending 1 g. artesunate in 10-20 mL of water, then adding 0.5-0.8 g. L-arginine to completely dissolve artesunate; the pH is adjusted to between 7.5-9.0 (p. 3, top para). It is calculated that 0.5 g. L-arginine in 20 mL, or .02 L of water corresponds to about 0.1435 mol/L arginine (arginine M.W. 174.2 g/mol), and that 1 g. artesunate in 20 mL water corresponds to about 5% by weight/volume artesunate. Li teaches the mole ratio of artesunate to arginine as 1:1 to 1:1.5 (p. 3, 3rd para under summary of the invention). Li further teaches the addition of sodium chloride into the composition to significantly improve stability (p. 3, last para). Mannitol is also taught as a suitable excipient (p. 5, see (1) under Ex. 3; p. 7, claims 1-2). Li further teaches the amounts of artesunate and L-arginine in the preparation can vary as shown by the taught weight ratio range (p. 3, 2nd-3rd para under summary of the invention; p. 7, claim 1). As such, it would have been prima facie obvious to a person of ordinary skill in the art to have adjusted the amounts of artesunate and L-arginine in the preparation as needed, and to have arrived at a concentration of L-arginine of about 0.1 mol/L as recited by Applicants’ claim 61, and an artesunate concentration from about 0.1-2% w/v as recited by Applicants’ claim 62, in the absence of evidence indicating the criticality of these concentrations. See MPEP 2144.05(II)A: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et. al., CN 104414977 A, publ. 3/18/2015 as applied to claims 1, 11-12, 16, 34-35, and 57-62  above, and further in view of Reddy et. al., Indo Amer. J. Pharm. Sci., vol. 2(2), pp. 563-566, publ. 2015.
The claims are drawn to a composition for injection comprising artesunate dissolved in an organic base buffer solution, wherein the composition has a pH value from about 7.2-8.2; wherein the organic base is selected from arginine, lysine, glycine, and histidine; wherein the concentration of artesunate is in the range from about 0.01-20% by w/v; and wherein the organic buffer solution further comprises an agent selected from phosphoric acid, acetic acid, citric acid, succinic acid, glycine, HCl, or sulfuric acid. 
Li teaches as discussed previously, however the inclusion of an agent selected from phosphoric acid, acetic acid, citric acid, succinic acid, glycine, HCl, or sulfuric acid is not explicitly taught. 
Reddy teaches buffers are used in pharmaceutical products to adjust the pH and to maintain the pH within the optimum physiological range (abstract). Reddy further teaches the use of buffers in parenteral formulations is common, with commonly used buffers taught to include citrate and acetate (p. 564, left col., 3rd para). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have incorporated a buffering agent selected from citric or acetic acid into the artesunate solution preparation taught by Li, in view of Reddys’ teaching that buffers are commonly employed in pharmaceutical products to adjust and maintain pH within an optimal range, and that citrate and acetate buffers are commonly used in parenteral formulations. As Li teaches an injectable artesunate, L-arginine solution, one of ordinary skill in the art would have been motivated to have further incorporated a buffer selected from acetic or citric acid, in order to maintain the pH within the optimal range taught by Li, and have had a reasonable expectation of success. 


Claim(s) 1, 11-12, 16, 34-35, and 57-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et. al., CN 104434803 A, publ. 3/25/2015. Jiang was published in Chinese; for convenience, an English translation is referred to for discussion.
Jiang teaches a composition for injection comprising artesunate and L-lysine, wherein the composition has good solubility and stability (abstract). Jiang teaches preparing the composition comprising suspending 1 g. artesunate in 10-50 mL water, adding 0.5-0.95 g. L-lysine to dissolve artesunate, and adjustment of the pH of the solution to between 7.5-8.8, or between 7-8 (p. 3, top & 4th para). It is calculated that 1 g. artesunate in 50 mL (.05 L) corresponds to about 2.0% w/v (given artesunate M.W. 384.421 g/mol), and that 0.95 g L-lysine in .05 L corresponds to about .13 mol/L (lysine M.W. 146.190 g/mol). Jiang teaches L-lysine to be present in a molar amount of 1.5-2.5 times the molar amount of artesunate (p. 3, top & 4th para). Jiang further teaches the addition of sodium chloride to the solution to significantly improve stability (p. 3, middle of page), as well as mannitol (p. 6, claims 1-2). Li further teaches the amounts of artesunate and L-arginine in the preparation can vary as shown by the taught weight ratio range (p. 3, 2nd-3rd para under contents of the invention; p. 6, claim 1). As such, it would have been prima facie obvious to a person of ordinary skill in the art to have adjusted the amounts of artesunate and L-arginine in the preparation as needed, and to have arrived at a concentration of L-arginine of about 0.1 mol/L as recited by Applicants’ claim 61, in the absence of evidence indicating the criticality of this concentration. See MPEP 2144.05(II)A: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et. al., CN 104434803 A, publ. 3/25/2015 as applied to claims 1, 11-12, 16, 34-35, and 57-62  above, and further in view of further in view of Reddy et. al., Indo Amer. J. Pharm. Sci., vol. 2(2), pp. 563-566, publ. 2015.
Jiang teaches as discussed previously, however the inclusion of an agent selected from phosphoric acid, acetic acid, citric acid, succinic acid, glycine, HCl, or sulfuric acid is not explicitly taught. 
Reddy teaches buffers are used in pharmaceutical products to adjust the pH and to maintain the pH within the optimum physiological range (abstract). Reddy further teaches the use of buffers in parenteral formulations is common, with commonly used buffers taught to include citrate and acetate (p. 564, left col., 3rd para). Reddy further teaches that products for parenteral delivery are typically adjusted to be close to the pH of blood, i.e., pH 7.4, and that higher pH formulations, e.g., more than 10 can cause tissue necrosis, while lower pH formulations, e.g., less than 3 can cause injection site pain (p. 564, see parenteral products para). Reddy further teaches pH is optimized for enhance solubility, stability, and reduced irritancy of the product (p. 564, see parenteral products para).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have incorporated a buffering agent selected from citric or acetic acid into the artesunate, L-lysine solution preparation taught by Jiang, in view of Reddys’ teaching that buffers are commonly employed in pharmaceutical products to adjust and maintain pH within an optimal range, and that citrate and acetate buffers are commonly used in parenteral formulations. As Jiang teaches an injectable artesunate, L-arginine solution, one of ordinary skill in the art would have been motivated to have further incorporated a buffer selected from acetic or citric acid, in order to maintain the pH within the optimal range taught by Jiang, and have had a reasonable expectation of success. 

Claim(s) 1, 11, 16-17, 34-35, 58, and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, US 20070269537 A1 (publ. 11/22/2007).
Gupta teaches compositions comprising extracts of Artemisia annua for treating skin conditions (title & abstract; para [0030]). Gupta further teaches the compositions to comprise a sesquiterpene endoperoxide compound, with artesunate included (para [0094-0096]), and it is taught the amounts of each ingredient can vary from about .0001-50% by weight (para [0097]). Gupta teaches the inclusion of excipients in the compositions, such as buffering agents (para [0133]). Gupta teaches a variety of formulation types, including solutions (para [0103-0104], [0135], [0153]). Gupta teaches an example formulation comprising 1.5% by wt. artemisinin, and 1% by wt. glycine (Ex. 8, para [0169]). Gupta teaches the pH of formulations to range in general between 3-10 (para [0144]). 
Thus, Gupta teaches compositions comprising a sesquiterpene endoperoxide compound, with artesunate included, as well as solution compositions, a pH range between 3-10, and teaches an example formulation comprising 1.5% by wt. artemisinin, and 1% by weight glycine. Gupta further teaches artesunate as an active compound for the composition, as well as buffers. Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have arrived at a composition comprising artesunate dissolved in an organic base buffer solution, wherein the pH is between about 7.2-8.2, wherein the organic base is glycine, wherein artesunate is present at 1.5% w/v, and glycine at 1%, in consideration of the teachings of Gupta. Regarding the recitation in claim 1, “A composition for injection…”; and the recitation in claim 35, “wherein the composition is for intravenous, intramuscular, intrathecal, intraperitoneal, intrarectal, oral, and topical administration”, these statements are drawn to intended use of the claimed composition. See MPEP 2111.02(II): “statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim”. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). As the structural limitations of the claimed composition are disclosed in the body of the claims and the intended use doesn’t add structural limitations to the claims, and as the structural limitations of the claims are met by Gupta, the statements of intended use don’t distinguish the claimed composition from the compositions taught by Gupta. 

Claim Objection
Claim 1 is objected to because of the following informalities:  there is a period after “8.2” and before “wherein” in line 3 of the claim; this appears to be a typographical error.  Appropriate correction is required.


Information Disclosure Statement
The IDS filed on 6/29/21 has been considered. 


Conclusion
Claims 1, 11-12, 16-17, 34-35, and 57-62 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627